JOHNSON, J.,
dissenting.
The issuance of a subpoena with involvement of neither an impartial magistrate nor a grand jury is, at best, suspect. While appellant did not raise the issue of the validity of the “grand jury subpoena” directly, a challenge is implied in his claim that his records were acquired in violation of the Fourth Amendment requirement that a search be reasonable.
The facts of this case indicate that a deputy of the Harris County Sheriffs Office requested a grand jury subpoena to obtain from hospital records the results of appellant’s blood test for drugs and alcohol. There was no evidence known to Deputy Swango at the time to support the request; he had found no drugs or drug paraphernalia and no containers for alcoholic beverages in or near appellant’s car after the accident, nor had he or any of the emergency medical workers noted the odor of alcoholic beverages around or coming from appellant. Having no pending charges, no probable cause, and no exigent circumstances, it is unlikely that he could have convinced a magistrate to issue a search *619warrant. Likewise, with no offense pending, no subpoena could be properly issued by a grand jury. The so-called “grand jury subpoena” in this case was issued by an Assistant District Attorney in the Harris County District Attorney’s Office without a hearing before, or involvement with, an impartial magistrate. While the records might have ultimately been discoverable, Deputy Swango chose to take an improper shortcut; his actions were both improper and premature. For the reasons stated in Judge Price’s dissent to State v. Hardy, 963 S.W.2d 516, 527-531 (Tex.Crim.App.1997) (Price, J., dissenting), I dissent to the improvident grant.